10

ll

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
SILVIA SANDOVAL, Case No.: 2:17-cv-00959-APG-PAL
Plaintiff Order Rejecting Proposed Joint Pretrial
Order
v.
[ECF No. 57]

ALBERTSONS, LLC,

 

Defendant

The parties’ proposed Joint Pretrial Order (ECF No. 57) does not comply With Local
Rules 16-3 and 16-4. For example, each party’s exhibit list includes the Complaint, Answer, and
the same medical records, yet the parties do not stipulate to the admissibility of any. The
defendant lists “any and all documents provided by Plaintiff in her Early Case Conference List of
Documents and all supplements thereto.” That is improper, as specific exhibits are to be listed so
the other party can lodge obj ections. Neither party states any objections to the other side’s
exhibits, as required by Local Rule 16-3(b)(8)(B). Because the parties do not object to any
exhibits, they should stipulate to the admission of all exhibits.

The parties list several “PMK” and “COR” Witnesses. The parties should know by now
the names of the Witnesses they intend to present at trial. If those Witnesses Were not identified
during discovery, they cannot be called at trial.

The defendant attempts to designate “all Witnesses listed in Plaintiff’s Early Case
Conference List of Witnesses and any supplements thereto or designated by Plaintif ,” and “all
Witnesses listed in Defendant’s FRCP 26 list of Witnesses.” Again, Local Rule 16-3 (b)(12)
requires specific Witnesses to be named.

The section titled Action by the Court does not comply With Local Rule 16-4.

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

The requirements in Local Rules 16-3 and 16-4 are designed to streamline the trial
preparation and presentation, and to foster settlement The parties cannot simply Wait to make
trial decisions until the eve of trial. lf they do, they cannot fully participate in settlement
discussions lt is apparent from the proposed Joint Pretrial Order that the parties either ignored
Local Rule 16-3, or did not properly conduct the required conference in the spirit of the rule.

lT IS ORDERED that the parties’ Joint Pretrial Order (ECF No. 57) is REJECTED.
The parties shall confer as required in Local Rule 16-3, and submit a Joint Pretrial Order that
complies With Local Rules 16-3 and 16-4 by May 21, 2019.

DATED this lst day of l\/lay, 2019.

V%///

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

